Citation Nr: 0106994	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  98-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for right (major) rotator 
cuff tendonitis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from October 1980 to 
June 1986.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a March 1997 rating decision, 
in which the RO increased the veteran's disability rating for 
right (major) rotator cuff tendonitis (hereinafter denoted as 
a right shoulder disability), from 10 percent to 30 percent, 
with an effective date from December 1996.  The veteran filed 
an NOD in December 1997, and the RO issued an SOC in January 
1998.  The veteran filed a substantive appeal in February 
1998.  Thereafter, the veteran's appeal came before the 
Board, which, in a September 1999 decision, remanded the 
appeal to the RO for additional development.  A Supplemental 
Statement of the Case (SSOC) was issued in June 2000.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. A VA Medical Center (VAMC) Syracuse operation report, 
dated in September 1999, noted the veteran as having 
undergone a right shoulder arthroscopy and arthroscopic 
subacromial decompression, with a postoperative diagnosis 
of right shoulder impingement and no rotator cuff tear.  

3. A VAMC Syracuse treatment record, dated in October 1999, 
noted the veteran's complaints of pain and limitation of 
movement with respect to his right shoulder, with 
abduction to 30 degrees, external rotation to 25 degrees, 
internal rotation to 45 degrees, and shoulder flexion to 
30 degrees.  

4. Upon VA examination in May 2000, clinical evaluation 
revealed limited active range of motion in the right 
shoulder with 90 degrees of abduction, 95 degrees of 
forward flexion, 70 degrees of internal rotation with the 
shoulder adducted and elbow flexed to 90 degrees, and 
additionally 20 degrees of external rotation in this 
position.  

5. The veteran's right shoulder disability does not 
demonstrate motion of the major arm limited to 25 degrees 
from the side.  


CONCLUSION OF LAW

The schedular criteria for a rating greater than 30 percent 
for a right shoulder disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2000); Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the evidence reveals that the veteran filed a 
claim for service connection for a right shoulder disability 
in March 1993.  Upon VA examination in July 1993, he reported 
suffering a right shoulder injury as a result of an 
automobile accident during service.  On clinical evaluation, 
the veteran was able to abduct his right arm to only 100 
degrees.  An associated radiographic study revealed no 
abnormal calcification or arthritic changes in the 
glenohumeral joint, minimal arthritic changes in the 
acromioclavicular (AC) joint, and normal rotator cuff soft 
tissue space.  The examiner's diagnosis was of possible 
tendonitis injury of the right shoulder.  

In an April 1994 rating decision, the veteran was granted 
service connection for chronic rotator cuff tendonitis of the 
right shoulder, and was assigned a 10 percent disability 
evaluation for that disorder.  

Thereafter, in February 1997, the veteran was medically 
examined for VA purposes.  He reported having been treated 
for his right shoulder disability at Ft. Drum, NY, and noted 
difficulty doing any heavy work as a result of pain in his 
right shoulder and back.  The veteran also reported taking 
anti-inflammatory drugs and undergoing physical therapy for 
his right shoulder.  Upon clinical evaluation, there was no 
atrophy of the right shoulder, but there was local tenderness 
over the right acromioclavicular joint.  The veteran was able 
to abduct his right arm to 75 degrees, which was noted as not 
quite horizontal.  It was reported that the veteran's right 
arm, extended, could be brought forward only 45 degrees and 
lacked any further motion.  Backward motion of the right arm 
was normal, and there was good grip in the right hand with no 
evidence of atrophy.  The left arm had a full range of 
motion.  An associated radiographic study of the right arm 
was normal.  The examiner's conclusion was that there was 
chronic disability referable to the right shoulder, with 
limitation of motion.  

In March 1997, the RO received a statement from the veteran's 
service representative, noting that the veteran had received 
treatment from the VA Medical Center (VAMC) in Syracuse and 
the VA outpatient clinic (VAOPC) at Ft. Drum, NY.  In a 
rating decision that same month, the RO increased the 
veteran's disability rating to 30 percent.  

In March 1999, the veteran again underwent VA medical 
examination.  He complained of chronic pain in his right 
shoulder, without radiation, and indicated that the pain was 
exacerbated when lifting the shoulder above his head.  On 
clinical evaluation, there was exquisite point tenderness to 
the AC joint and mild tenderness to the upper trapezius.  
Range of motion of the right shoulder was noted as -- forward 
flexion to 110 degrees, hyperextension to 30 degrees, 
internal and external rotation to 90 degrees, abduction to 60 
degrees, and adduction to 30 degrees.  There was tenderness 
and pain with testing.  The examiner's diagnosis was right 
rotator cuff syndrome of unknown etiology.  It was noted that 
any manifestation of weakened motion, incoordination, or 
fatigability was included within the examination findings.  
Furthermore, the examiner reported that it was likely that, 
with flare-ups, the veteran's range of motion would be 
further restricted.  

In September 1999, the veteran submitted VAMC Syracuse 
treatment records, dated from March 1999 to October 1999.  In 
particular, an operation report, dated in September 1999, 
noted the veteran having undergone a right shoulder 
arthroscopy and arthroscopic subacromial decompression.  The 
preoperative diagnosis had been right shoulder impingement 
and possible rotator cuff tear.  The postoperative diagnosis 
was right shoulder impingement and no rotator cuff tear.  The 
procedure revealed a partially detached anterior glenoid 
labrum, which was debrided with a shaver.  A treatment 
record, dated in October 1999, reflected an examination of 
the veteran and removal of stitches following his right 
shoulder arthroscopy.  The veteran reported suffering from 
pain and limitation of movement, with abduction to 30 
degrees, external rotation to 25 degrees, internal rotation 
to 45 degrees, and shoulder flexion to 30 degrees.  

Later that same month, September 1999, the RO received 
additional Syracuse VAMC treatment records, dated from 
December 1997 to September 1999.  In particular, the veteran 
was noted to have been examined in August 1999.  Diagnoses 
included osteoarthrosis, unspecified whether generalized or 
localized, involving shoulder region; and sprain of other 
specified sites of shoulder and upper arm.  

In January 2000, the RO received from the veteran VAMC 
Syracuse and VA Outpatient Clinic (VAOPC) Fort Drum treatment 
records, dated from March 1995 to October 1999.  In 
particular, an August 1999 MRI (magnetic resonance imaging) 
report revealed thickening of the coracoacromial ligament, 
with fluid in the subacromial and subdeltoid bursa, mild 
hypertrophy of the AC joint, and a small full thickness tear 
in the anterior aspect of the supraspinatus tendon near the 
insertion with the greater tuberosity.  

Also in January 2000, the RO received treatment records from 
the VAMC Syracuse and VAOPC Fort Drum, dated from March 1993 
to November 1999.  In particular, a November 1999 treatment 
record noted the veteran as still complaining of problems 
with his right shoulder to the point where he couldn't use 
his arm and felt his right shoulder had "popped out" at 
least once since the arthroscopy.  Following a clinical 
evaluation, the examiner noted post-operative right shoulder 
pain with minimal improvement, and it was reported that it 
was possible that symptoms were secondary to a neck disorder.  

Thereafter, in March 2000, the RO received additional VAMC 
Syracuse and VAOPC Fort Drum treatment records, many 
duplicative, dated from April 1995 to August 1999.  These 
records noted the veteran's continued complaints of right 
shoulder pain.  

Also in March 2000, the RO received physical therapy 
treatment records from the Samaritan Medical Center, dated in 
October and November 1999.  These records noted the veteran's 
complaints of pain and treatment with respect to his right 
shoulder disability.  In particular, a treatment report, 
dated in November 1999, noted range-of-motion findings for 
his right arm as being 42 degrees of flexion, 12 degrees of 
extension, and 35 degrees of abduction.  The veteran was 
unable to complete internal and external rotation tests 
secondary to right shoulder pain.  Strength in the right 
shoulder was noted as 2+/5 as compared to 4+/5 on the left 
side.  The therapist's comments indicated that the veteran 
was tender along the right neck, occipital, biceps insertion, 
lateral shoulder and posterior scapula.  It was also 
reflected that the veteran had noticeable muscle wasting in 
the right upper trapezius.  

In May 2000, the veteran was again medically examined for VA 
purposes.  He reported suffering from chronic shoulder pain, 
which he described as level 8-9 out of 10 with respect to 
pain severity.  The veteran further described his shoulder 
disability being manifested by stiffness and arthritic-like 
pain.  He noted that he was unable to abduct or flex his 
right arm to perform self-hygiene activities and had 
decreased overall strength in his right upper extremity as 
well.  On clinical evaluation, there was no evidence of 
atrophy.  The veteran had limited active range of motion in 
the right shoulder, with only 90 degrees of abduction and 95 
degrees of forward flexion.  He had 70 degrees of internal 
rotation with his shoulder adducted and elbow flexed to 90 
degrees, and had 20 degrees of external rotation in this 
position as well.  This compares with 90 degrees in external 
rotation and 60 degrees of external rotation of the left arm.  
Rotation of the shoulder revealed tenderness along the 
superior margin of the trapezius and the upper rhomboids, as 
well as anteriorly at the left of the coracoid.  

Manual muscle testing revealed breakaway weakness at 4- 
strength in shoulder abduction and flexion, elbow flexion and 
extension, and wrist pronation and supination on the right, 
compared with 5/5 on the left.  The veteran reported that he 
was inhibiting this movement secondary to pain.  Furthermore, 
resisted wrist supination and wrist pronation resulted in 
pain sense up at the level of the bicipital groove.  The 
veteran was noted to have full active range of motion of the 
right elbow, as well as full wrist pronation and supination 
and all intrinsic hand function.  Sensation was noted as 
being diffusely diminished to light touch over the entire 
right upper extremity in a non-dermatomal pattern, as 
compared to the left side.  

The examiner's impression was chronic right shoulder pain and 
loss in range of motion, secondary to impingement; and, in 
addition, mild degenerative changes of the cervical spine, 
with no evidence of focal radiculopathy present on 
examination which would result in pain in the right upper 
extremity.  The examiner also reported that any weakened 
motion, incoordination, or fatigability were noted on the 
examination, but these factors could not be further 
quantified in terms of additional loss of range of motion 
without prolonged provocative testing.  With flare-ups, the 
examiner indicated that the veteran could have an increase in 
symptomatology and it was likely that range of motion would 
be further restricted.  

II.  Analysis

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In the present case, we find that the 
RO's development action has generated sufficient evidence to 
satisfy the Secretary's obligation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (2000).

The RO has assigned a 30 percent evaluation for the veteran's 
right shoulder disability, in accordance with the criteria 
set forth in the rating schedule.  In doing so, specific 
consideration was given to 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5201, for "Arm, limitation of motion."  Under DC 5201, 
a 30 percent rating is warranted when motion of the major arm 
is limited midway between the arm and shoulder.  A 40 percent 
rating is warranted when motion of the major arm is limited 
to 25 degrees from the side.

Other diagnostic codes are also available for evaluating 
disabilities of the arm, and would allow for a higher 
disability rating.  Under DC 5200, "Scapulohumeral 
articulation, ankylosis," for the major side, a 40 percent 
rating is warranted for intermediate ankylosis between 
favorable and unfavorable, and a 50 percent rating is 
warranted for unfavorable ankylosis, with abduction limited 
to 25 degrees from the side.  Under DC 5202, "Humerus, other 
impairment," for the major side, a 50 percent rating is 
warranted for fibrous union of the humerus, a 60 percent 
rating is warranted for nonunion of the humerus (false flail 
joint), and an 80 percent rating is warranted for loss of the 
head of the humerus (flail shoulder).  

The Board notes that standard range of motion of the shoulder 
is 180 degrees flexion and abduction, and 90 degrees internal 
and external rotation.  38 C.F.R. § 4.71, Plate I.

Having reviewed the record, the Board finds that the evidence 
does not support an increased rating for the veteran's 
service-connected right shoulder disorder.  In reaching this 
conclusion, we note that the veteran underwent a right 
shoulder arthroscopy in September 1999.  The postoperative 
diagnosis was right shoulder impingement and no rotator cuff 
tear.  The procedure revealed a partially detached anterior 
glenoid labrum, which was debrided with a shaver.  
Postoperatively, the veteran has complained of pain and 
limited motion of his right shoulder.  In May 2000, the 
veteran underwent a VA examination.  On clinical evaluation, 
he was noted to have had limited active range of motion in 
the right shoulder with 90 degrees of abduction, 95 degrees 
of forward flexion, 70 degrees of internal rotation with his 
shoulder adducted and elbow flexed to 90 degrees, in addition 
to 20 degrees of external rotation in this position as well.  
Rotation of the shoulder revealed tenderness along the 
superior margin of the trapezius and the upper rhomboids, as 
well as anteriorly at the left of the coracoid.  

As noted above, to warrant an increased rating to 50 percent, 
the evidence of record must show that motion of the major 
arm, in this case the right, is limited to 25 degrees from 
the side.  In this instance, the Board finds that the 
evidence has not demonstrated that the veteran's right arm is 
limited to 25 degrees from the side, but instead, during the 
most recent VA examination, it was limited to 90 degrees of 
abduction.  Thus, the Board concludes that the evidence of 
record does not reflect that the veteran's service-connected 
right shoulder disability reflects motion of the major arm 
limited to 25 degrees from the side.  Accordingly, a 50 
percent disability rating is not warranted.  38 C.F.R. 
§ 4.71a, DC 5201 (2000).  

Additionally, the Board has considered DC's 5200 and 5202, 
and we note that the evidence does not reflect ankylosis of 
the scapulohumeral articulation or impairment of the humerus, 
respectively.  Therefore, the veteran's claim must fail when 
considering these additional codes.  However, our analysis 
does not stop there.  

The Board has also considered the applicability of the 
precedential judicial decision in DeLuca v. Brown, 8 Vet.App. 
202, 207 (1995), wherein the Court held that a particular 
diagnostic code which rates on the basis of range of motion 
must be applied in conjunction with 38 C.F.R. §§ 4.40, 4.45, 
as to additional factors affecting limitation of motion.  We 
have evaluated this case in view of the extensive discussion 
of 38 C.F.R. §§ 4.40 and 4.45 in the DeLuca decision, as well 
as under 38 C.F.R. § 4.59, in full awareness that the impact 
of pain must be factored into an overall disability rating.  
The principal requirement of DeLuca and the regulations is 
that we consider flare-ups, weakness, pain on movement, etc., 
and not simply rate on limitation of motion objectively 
demonstrated on VA examination.  On the other hand, the law 
does not require that ratings are to be assigned based upon 
the worst possible symptoms found or described in an 
extensive medical record.  

With respect to his right shoulder, the veteran has contended 
that his shoulder exhibits stiffness and arthritic-like pain.  
He noted that he was unable to abduct or flex his right arm 
to perform self-hygiene activities, and had decreased overall 
strength in his right upper extremity as well.  Samaritan 
Medical Center physical therapy notes reflect the veteran's 
complaints of pain and limited movement with respect to his 
right shoulder.  During the May 2000 VA examination, the 
examiner reported that any weakened motion, incoordination, 
or fatigability was noted in the examination, but these 
factors could not be further quantified in terms of 
additional loss of range of motion without prolonged 
provocative testing.  It was opined that with flare-ups, the 
veteran could have an increase in symptomatology and it was 
likely that range of motion would be further restricted.  

The Board is aware that the veteran has not complained that 
his right shoulder disability has flare-ups, but has 
consistently reported limitation of motion and pain in his 
right shoulder.  A post-operative examination, approximately 
one week after the veteran's September 1999 right shoulder 
surgery, reflected his complaints of pain and limited 
movement, in essence a flare-up.  At that time, abduction was 
measured as 0 to 30 degrees, external rotation 0 to 25 
degrees, internal rotation 0 to 45 degrees, and shoulder 
flexion 0 to 30 degrees.  As such, no increase in disability 
rating would have been warranted at this juncture given the 
medical evidence, reflecting right shoulder abduction to 30 
degrees.  

Furthermore, physical therapy treatment notes, from November 
1999, reflect findings on testing of 42 degrees of flexion, 
12 degrees of extension, and 35 degrees of abduction.  The 
veteran was unable to complete internal and external rotation 
tests secondary to right shoulder pain.  Again, no increase 
in disability would be warranted, due to a right shoulder 
abduction finding of 35 degrees.  Furthermore, the Board is 
also aware that the applicable code allows a 30 percent 
rating only for frequent episodes of recurrent dislocation at 
the scapulohumeral joint with guarding of all arm movements, 
under DC 5202, criteria very similar to the veteran's 
symptomatology.  

Thus, with respect to the veteran's service-connected right 
shoulder disability, we note that the higher of two ratings 
is to be assigned only where the overall disability picture 
more nearly approximates the criteria for such a rating.  See 
38 C.F.R. § 4.7. While we are sympathetic to the veteran's 
claim, in view of the evidentiary record before us, given the 
medical findings, it is the Board's judgment that the 
currently assigned 30 percent disability rating best reflects 
the veteran's right shoulder disability. 

In reaching this decision, we have considered the potential 
application of the other various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
condition, as required by Schafrath v. Derwinski, 1 Vet.App. 
589, 592 (1991).  Furthermore, the Board finds in this case 
that the evidence does not present an unusual disability 
picture so as to render impractical the application of the 
regular schedular standards and warrant consideration for 
referral for an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (such ratings may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service).  For example, there is no evidence, nor 
has it been contended, that the veteran's service-connected 
right shoulder disability has caused marked interference with 
employment or necessitated frequent hospitalization.  See 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet.App. 94-96 (1996).


ORDER

A disability rating greater than 30 percent for a right 
shoulder disability is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

